The Court,

Nelson, J.
presiding, refused to grant the motion ; and in delivering his opinion, the judge observed, that if a return were made to the alternative mandamus, it would be of no avail to the party asking it, for the purpose of presenting the questions relied upon by him as error on the part of the plaintiff in the court below. In reference to the power of the marine court to set aside judgments, he observed: “We have looked into the statute instituting this court, and investing it with judicial powers, and we are satisfied no authority can there be found authorizing the marine court to set aside judgments and grant new trials. The clause most favorable to the construction that such power exists in the marine court is this : “ and for the purpose of hearing, trying and determining all such actions, as are hereby made cognizable before the same court, such court is hereby vested with all such power and authority as is vested in other courts of *221record in this state, and is hereby made and constituted a court of record.” 2 R. L. 382, part of § cvi. The same provision, however, is substantially contained in the former twenty-jive dollar act, as thus: “ and every such justice is hereby authorized to hold a court for the trial of all such actions, and to hear, try and determine the same according to law and equity» and is hereby vested with all such power for the purpose aforesaid as is usual in courts of record of this state,” 1 R. L. 387, § 1, and is to be found in the subsequent acts relating to the jurisdiction of justices of the peace ; and as to the power of justices of the peace to grant new trials, it is abundantly settled that they do not possess it. For error, in proceedings under the twenty-jive dollar act, the remedy was by certiorari given by statute, which is the remedy also for errors in proceedings in the marine court. 2 R. L. 398, § cxliii. 2 Johns. R. 181. 8 Cowen, 133. The restrictions and limitations upon the remedy by certiorari, in these cases, would seem to repel the idea of an unlimited power in these courts, at discretion, to arrest a judgment or grant a new trial. The power, unless expressly given, is too delicate and important to be exercised by tribunals deriving their existence by statute.”